Case 1:19-cv-03989-DLI-JO Document 16 Filed 12/02/19 Page 1 of 1 PageID #: 63




                             SIM & DEPAOLA, LLP
                                    Attorneys-at-Law
                             42-40 Bell Boulevard, Suite 201
                               Bayside, New York 11361
                                  Tel: (718) 281-0400
                                  Fax: (718) 631-2700


                                                   December 2, 2019


VIA ECF
Magistrate Judge James Orenstein
United States District Court
Eastern District of New York
255 Cadman Plaza E
Brooklyn, New York 11201

                     Re:     Naseer Ahmed v. MRS Baking Distribution Corp., et al.
                             Docket No. 19-cv-03989 (DLI)(JO)

Dear Honorable Orenstein,

       We hereby submit this letter in response to the Order dated November 19, 2019. Please be
advised that the Plaintiff will not seek to certify the instant matter as a collective action.




                                                   Respectfully submitted,
                                                   /s/ Samuel C. DePaola, Esq.

                                                   Samuel C. DePaola, Esq.

Cc.    All Counsel (via ECF)
